—Order, Supreme Court, New York County (Sheila Abdus-Salaam, J.), entered February 8, 2001, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, with costs.
In their remaining cause of action for legal malpractice, plaintiffs allege that defendant represented them while laboring under a conflict of interest. Plaintiffs have, however, failed to offer any proof of damages attributable to the alleged malpractice independent of their claim previously dismissed by reason of their bad faith destruction of evidence (see, Sage Realty Corp. v Proskauer Rose, 275 AD2d 11, 12). Accordingly, *240the motion court properly dismissed the complaint since plaintiffs were unable to establish a prima facie cause of action for legal malpractice (see, Estate of Nevelson v Carro, Spanbock, Kaster & Cuiffo, 259 AD2d 282, 283). Concur — Rosenberger, J. P., Williams, Tom, Andrias and Marlow, JJ.